Petition for Writ of Mandamus Denied and Memorandum Opinion filed June
29, 2004








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed June 29, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00171-CV
____________
 
IN RE JOHN WORLDPEACE, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
Relator John Worldpeace filed a
petition for writ of mandamus in this court. 
See Tex. Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2004); see
also Tex. R. App. P. 52.  In his petition, relator asserts the
Honorable James R. Fry, who was assigned by the Texas Supreme Court to preside
over a disciplinary proceeding against relator, abused his discretion by
granting summary judgment on issues not raised in the Commission for Lawyer
Discipline=s motion for summary judgment.[1]




Relator has not established he is entitled to extraordinary
relief.  See Tex. R. App. P. 52.3, 52.7; Walker
v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992).  Accordingly, we deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed June 29, 2004.
Panel consists of
Chief Justice Hedges and Justices Frost and Guzman. 




[1]  The underlying
action is styled Commission for Lawyer Discipline v. John Worldpeace,
filed under cause number 2002-42081, in the 269th Judicial District Court of
Harris County, Texas.  Relator=s appeal of his disbarment judgment is currently
pending under this court=s appeal number 14-03-01339-CV.